         Case 1:19-cv-07585-LGS Document 45 Filed 05/08/20 Page 1 of 1



                                      Since 1990, NYLAG has provided free civil legal services
                                      to New Yorkers who cannot afford private attorneys.




May 7, 2020

Honorable Sarah L. Cave
United States Magistrate Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

Re: Harris v. Tory Burch LLC, 19-cv-7585 (LGS)(SLC)


Dear Judge Cave,

        NYLAG represents plaintiff Audra Harris for the limited scope purpose of settlement. On
May 6, 2020 Your Honor issued an order rescheduling the July 1, 2020 settlement conference to
July 9, 2020 (ECF #43). Due to a scheduling conflict, I am unable to convene on that date.
Pursuant to Your Honor’s rules relating to adjourning settlement conferences, I consulted with
Chambers and counsel and propose July 14, 15 or 16 for the settlement conference.


Respectfully submitted,

Susanne Toes

Susanne Toes Keane


                                     Plaintiff's Letter-Motion for an adjournment
                                     (ECF No. 44) is GRANTED. The Settlement
                                     Conference scheduled for July 9, 2020 is
                                     rescheduled to Thursday, July 16, 2020 at
                                     10:00 am with settlement submissions due by
                                     Friday July 10, 2020. The Clerk of Court is
                                     respectfully directed to close ECF No. 44.

                                     SO-ORDERED 5/8/2020




 NYLAG Legal Clinic for Pro Se Litigants | Thurgood Marshall United States Courthouse
         Room LL22, 40 Centre Street, New York, NY 10007 | (212) 659-6190
